Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 12-01-2021 under request for reconsideration, which have been placed of record in the file. Claims 1-18 are pending.  Further Applicant’s representative has authorized examiner to do examiner amendments during telephone interview on 01-24-2022 to amend the claims to expedite allowability of the instant application. The terminal disclaimer resubmitted on 12-01-2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.

Interview Summary
Examiner called on 01-19-2022 applicant's representative and discussed possible amendments per Applicant’s arguments to move the instant application forward.  Applicant’s representative agreed to the proposed amendments and Applicant’s representative per Applicant’s Approval, Authorized Examiner to do Examiner amendments to amend the independent claims 1, 9 and 14 during a telephone interview on 01-24-2022. Further Examiner thanks Applicant’s representative for E-mailing the amendments to independent Claims 1, 9 and 14 to do Examiner Amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Jordan on 01-24-2022.

The application has been amended as follows: 
 
In the Claims  

1. (Currently Amended)	A method for manufacturing touch input devices, the method comprising:
forming, on a single carrier substrate, a flexible display for each of a plurality of display devices;  
cutting the flexible display into individual pieces;  
separating the flexible display from the carrier substrate;
forming, under a single substrate, a separate structure different from electrodes used to detect touch position for each of the plurality of display devices; 
disposing a light shielding layer for shielding the separate structure from light, the light shielding layer comprising at least one of: a black film, a black adhesive tape, or a black elastic material; 
cutting the substrate for the separate structure into individual pieces; and
adhering each of the individual pieces of the separated flexible display to an individual piece of the substrate for the separate structure;
wherein the substrate for the separate structure is not relatively easily bent as compared to the flexible display.

2. (Original)		The method of claim 1, wherein the display forming step comprises:
forming a second substrate layer on the carrier substrate; 
forming an organic material layer on the second substrate layer; 
forming a first substrate layer on the organic material layer; 
cutting the flexible display comprising the first substrate layer, the organic material layer, and the second substrate layer into individual pieces; and
separating the cut flexible display from the carrier substrate by irradiating laser.

3. (Original)		The method of claim 1, wherein the separate structure comprises a pressure electrode capable of detecting a touch pressure on the basis of a capacitance change amount according to the touch pressure on the touch input device.



5. (Cancelled)		

6. (Currently Amended)		The method of claim 1, wherein [[a]] the light shielding layer for shielding the separate structure from light is formed under the single substrate and adjacent the separate structure.

7. (Currently Amended)		The method of claim 1, wherein [[a]] the light shielding layer for shielding the separate structure from light is formed under the single substrate and between the separate structure and the single substrate.

8. (Currently Amended)		The method of claim 1, wherein [[a]] the light shielding layer for shielding the separate structure from light is formed under the single substrate and not adjacent the single substrate.

9. (Currently Amended)	A touch input device comprising:
a cut flexible display which is cut into individual pieces for a plurality of display devices and is separated from a carrier substrate;

a light shielding layer for shielding the separate structure from light, the light shielding layer comprising at least one of: a black film, a black adhesive tape, or a black elastic material; and
an adhesive which adheres the separated cut flexible display to the substrate for the separate structure, which is cut into individual pieces;
wherein the cut substrate for the separate structure is not relatively easily bent as compared to the flexible display.

10. (Previously Presented)	The touch input device of claim 9, wherein the cut flexible display comprises:
a second substrate layer formed on the carrier substrate; 
an organic material layer formed on the second substrate layer; 
a first substrate layer formed on the organic material layer; 
the individual cut pieces of the flexible display comprising the first substrate layer, the organic material layer, and the second substrate layer; and
the cut flexible display separated from the carrier substrate by irradiating laser.

11. (Original)		The touch input device of claim 9, wherein the separate structure comprises a pressure electrode capable of detecting a touch pressure on the basis of a capacitance change amount according to the touch pressure on the touch input device.

12. (Original)		The touch input device of claim 9, wherein the separate structure comprises a strain gauge capable of detecting a touch pressure on the basis of a change of a resistance value due to the touch pressure on the touch input device.

13. (Cancelled)  	

14. (Currently Amended)		A method for manufacturing a touch input device, the method comprising:
forming, on a single carrier substrate, a flexible display for each of a plurality of display devices;
separating the flexible display from the carrier substrate;
forming, under a single substrate, a separate structure different from electrodes used to detect touch position for each of the plurality of display devices;
disposing a light shielding layer for shielding the separate structure from light, the light shielding layer comprising at least one of: a black film, a black adhesive tape, or a black elastic material;
adhering the separated flexible display to the substrate for the separate structure; and
cutting the substrate for the separate structure and the flexible display which have been adhered to each other into individual pieces;


15. (Original)		The method of claim 14, wherein the separate structure comprises a pressure electrode capable of detecting a touch pressure on the basis of a capacitance change amount according to the touch pressure on the touch input device.

16. (Original)		The method of claim 14, wherein the separate structure comprises a strain gauge capable of detecting a touch pressure on the basis of a change of a resistance value due to the touch pressure on the touch input device.

17. (Cancelled)	

18. (Currently Amended)		The method of claim 14, wherein [[a]] a light shielding layer for shielding the separate structure from light is formed under the single substrate and adjacent the separate structure.

Terminal Disclaimer
A timely filed on 12-01-2021 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Terminal disclaimer was approved and accepted by USPTO on 12-01-2021.
Response to Amendment
The amendment filed 12-01-2021 does not introduce any new matter into the disclosure.  The added material is supported by the original disclosure. Applicant has amended claims 1, 9 and 14. Further Examiner and applicant's representative and discussed possible amendments per Applicant’s arguments to move the instant application forward.  Applicant’s representative agreed to the proposed amendments and Applicant’s representative per Applicant’s Approval, Authorized Examiner to do Examiner amendments to amend the independent claims 1 and 10 during a telephone interview on 01-24-2022. Further Applicant’s representative E-mailed the amendments to independent Claims 1, 9 and 14 to expedite allowance of the instant application.
Applicant has also  timely filed on terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). The terminal disclaimer filed on 12-01-2021 does overcome double patenting rejection, therefore double patenting rejection is withdrawn. Applicant has amended abstract per objection therefore objection to abstract is withdrawn.

Applicant has amended claims 1, 9 and 14. Applicant arguments filed on 12-01-2021 under remark regarding allowable limitations with the Examiner Amendments of 01-24-2022 “disposing a light shielding layer for shielding the separate structure from light, the light shielding layer comprising at least one of: a black film, a black adhesive tape, or a black elastic material; cutting the substrate for the separate structure into individual pieces; and adhering each of the individual pieces of the separated flexible 

Allowable Subject Matter
Claims 1-4, 6-12, 14-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1, 9 and 14. Examiner and applicant's representative discussed possible amendments per Applicant’s arguments to move the instant application forward.  Applicant’s representative agreed to the proposed amendments and Applicant’s representative per Applicant’s Approval, Authorized Examiner to do Examiner amendments to amend the independent claims 1, 9 and 14 during a telephone interview on 01-24-2022. Further Applicant’s representative E-mailed the amendments to independent Claims 1, 9 and 14. Applicant’s arguments filed on 12-01-2021 are convincing. As argued by applicant in remarks of 12-01-2021; with the Examiner Amendments of 01-24-2022 and after further consideration as well as extensive search the prior art of KO Yo-Sub et al. (US 20150050758 A1) in view of Park In Kil et al. (US 20180329558 A1); Kenta Kinoshita (US 20120299859 A1) ;AN Jung-Chul et al. (US 20180203562 A1) and EIM Sanghyun et al. (US 20160147362 A1 IDS) with all the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
disposing a light shielding layer for shielding the separate structure from light, the light shielding layer comprising at least one of: a black film, a black adhesive tape, or a black elastic material; cutting the substrate for the separate structure into individual pieces; and adhering each of the individual pieces of the separated flexible display to an individual piece of the substrate for the separate structure; wherein the substrate for the separate structure is not relatively easily bent as compared to the flexible display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-25-2022